Case 1:20-cv-15724-NLH-MJS Document 21 Filed 07/27/21 Page 1 of 16 PageID: 140



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY



    SAIM SARWAR,
                                           No. 1:20-cv-15724-NLH-KMW
                    Plaintiff,

          v.
                                           OPINION
    GOPINATHJEE LLC,

                    Defendant.



ATTORNEYS:

TRISTAN WADE GILLESPIE
600 BLAKENHAM COURY
JOHNS CREEK, GA 30022

      Attorney for Plaintiff Saim Sarwar

HILLMAN, District Judge

      This matter comes before the Court on a motion by Plaintiff

Saim Sarwar (“Plaintiff”) for default judgment.           Plaintiff’s

Amended Complaint asserts a claim against Defendant Gopinathjee

LLC (“Defendant”) for violations of the Americans with

Disabilities Act, 42 U.S.C. § 12101 (“ADA”).          For the reasons

outlined below, Plaintiff has not met his burden of establishing

standing to bring a claim for injunctive relief under the ADA.

The Court will therefore deny Plaintiff’s Motion for Default

Judgment and grant Plaintiff leave to file a Second Amended

Complaint curing the deficiencies outlined in this Opinion.


                                      1
Case 1:20-cv-15724-NLH-MJS Document 21 Filed 07/27/21 Page 2 of 16 PageID: 141



                                 Background

      Plaintiff, a New York resident, qualifies as an individual

with disabilities under the ADA.          (ECF No. 13 at ¶1).    Plaintiff

requires assistive devices to walk, such as a wheelchair or

cane, and has limited use of his hands.          Id.   Therefore, when

traveling he requires accommodations such as handicap accessible

parking spaces close to the entrances of a facility, access

aisles of sufficient width, amenities that are sufficiently

lowered so that he can reach them, and doorways with proper

clearance.    Id.    Plaintiff describes himself as a “tester” for

asserting his civil rights and monitoring whether places of

public accommodation and their websites are ADA-compliant.             Id.

at ¶2.

      Defendant owns a place of lodging known as Budgetel Inn &

Suites in Galloway, New Jersey, and is therefore required to

comply with the ADA standards for places of public

accommodation.      Id. at ¶3, ¶6.    Specifically, 28 C.F.R. §

36.302(e)(1) requires that:

      A public accommodation that owns, leases (or leases
      to), or operates a place of lodging shall, with
      respect to reservations made by any means,
      including by telephone, in-person, or through a
      third party –

      (i) Modify its policies, practices, or procedures
      to ensure that individuals with disabilities can
      make reservations for accessible guest rooms during
      the same hours and in the same manner as individuals
      who do not need accessible rooms;

                                      2
Case 1:20-cv-15724-NLH-MJS Document 21 Filed 07/27/21 Page 3 of 16 PageID: 142



      (ii) Identify and describe accessible features in
      the hotels and guest rooms offered through its
      reservations service in enough detail to reasonably
      permit individuals with disabilities to assess
      independently whether a given hotel or guest room
      meets his or her accessibility needs;

      (iii) Ensure that accessible guest rooms are held
      for use by individuals with disabilities until all
      other guest rooms of that type have been rented and
      the accessible room requested is the only remaining
      room of that type;

      (iv) Reserve, upon request, accessible guest rooms
      or specific types of guest rooms and ensure that
      the guest rooms requested are blocked and removed
      from all reservations systems; and

      (v) Guarantee that the specific accessible guest
      room reserved through its reservations service is
      held for the reserving customer, regardless of
      whether a specific room is held in response to
      reservations made by others.

Id. at ¶ 7.     28 C.F.R. §36.302(e)(1)(i)-(v).

      Defendant, either by itself or through a third party,

accepts online reservations for guest accommodations through

http://www.budgetelinnsuitesatlanticcity.us/,

https://www.ratedotels.com/, www.expedia.com, www.hotels.com,

www.booking.com, www.orbitz.com, www.priceline.com, and

www.agoda.com.      (ECF No. 17 at ¶2).     Plaintiff alleges that

these websites are subject to the requirements of 28 C.F.R.

§36.302(e) as the purpose of the websites are for members of the

public to reserve accommodations and review information

pertaining to them.      (ECF No. 13 at ¶9).      Plaintiff visited

these websites in order to determine whether the hotel was

                                      3
Case 1:20-cv-15724-NLH-MJS Document 21 Filed 07/27/21 Page 4 of 16 PageID: 143



sufficiently accessible for him as a place of lodging and to

ascertain whether the property met the requirements under the

ADA.    Id. at ¶ 10.    However, Plaintiff was unable to make such

an assessment because the websites did not identify or allow for

reservations of accessible guest rooms or provide sufficient

information regarding accessibility at the hotel.           Id.

Plaintiff claims that he planned to re-visit the websites at the

end of the Covid crisis to select hotels for an upcoming trip

and that he maintains a system to ensure that he revisits the

online reservations system of every hotel he sues.           Id. at ¶¶

12-13.    He maintains a list of the hotels he has sued with

columns alongside each hotel, which he updates by entering the

dates he visited and plans to re-visit the reservations systems.

Id. at ¶ 13.     When a judgment is obtained or a settlement

agreement is reached, he records the date by which the websites

must be made compliant and revisits on that date.           Id.

Plaintiff claims that because he remains continuously aware that

the websites are non-compliant, it would be futile to revisit

them unless he is willing to suffer additional discrimination.

Id. at ¶14.

       Plaintiff filed suit against Defendant on November 9, 2020,

alleging infringement on his right to travel free of

discrimination and deprivation of the information required to

make meaningful choices for travel as a result of Defendant’s

                                      4
Case 1:20-cv-15724-NLH-MJS Document 21 Filed 07/27/21 Page 5 of 16 PageID: 144



continued discrimination.       Id. at ¶15.    Plaintiff claims he has

suffered and will continue to suffer injury as a result of

Defendant’s violations.       Id. at ¶16.     He seeks injunctive relief

requiring Defendant to alter its listings on the subject

websites pursuant to the ADA requirements or to close the

websites until Defendant cures its violations, and attorney’s

fees, costs, and litigation expenses pursuant to 42 U.S.C. §

12205 and 28 C.F.R. § 36.505.        Id. at ¶¶ 21 - 22.     Plaintiff

filed the Amended Complaint against Defendant on January 16,

2021.    Defendant, despite being properly served with the Amended

Complaint, has not filed an answer or otherwise defended itself

in this matter.     On February 18, 2021, the Plaintiff filed a

request for entry of default by the Clerk as to the Defendant,

(ECF No. 16), which he then followed by filing the present

Motion for Default Judgment, which Defendant has not opposed.

(ECF No. 17).     The time for opposing the motion has since

passed, and the motion is therefore ripe for adjudication.

                                 DISCUSSION

 I.   Subject Matter Jurisdiction

      This Court has subject matter jurisdiction pursuant to 28

U.S.C. § 1331 because Plaintiff is alleging a federal cause of

action under 42 U.S.C. § 12182(a) of the Americans with

Disabilities Act.

II.   Legal Standards for Motion for Default

                                      5
Case 1:20-cv-15724-NLH-MJS Document 21 Filed 07/27/21 Page 6 of 16 PageID: 145



   A. Default

      Before the Court can enter a default judgment, the Clerk

must enter a default when “a party against whom a judgment for

affirmative relief is sought has failed to plead or otherwise

defend, and that failure is shown by affidavit or otherwise.”

Fed. R. Civ. P. 55(a).       The Clerk properly entered a default

against Defendant on February 18, 2021.

   B. Default Judgment

      The court is authorized to enter a default judgment on a

plaintiff’s motion against a properly served defendant who fails

to file a timely responsive pleading.         Fed. R. Civ. P. 55(b)(2).

Chanel v. Gordashevsky, 558 F.Supp.2d 532, 535 (D.N.J.

2008) (citing Anchorage Assocs. v. Virgin Is. Bd. Of Tax.

Rev., 922 F.2d 168, 177 n.9 (3d Cir. 1990)).          The decision to

enter a default judgement is left to the discretion of the

court; however, the Third Circuit has articulated its

“preference that cases be disposed of on the merits whenever

practicable.”     Hritz v. Woma Corp., 732 F.2d 1178, 1180-81 (3d

Cir, 1984).

      In assessing a motion for default judgment, the court

should accept as true all well-pleaded factual allegations –

other than those regarding damages - but is not required to

accept the Plaintiff’s legal conclusions.          Dempsey v. Pistol

Pete’s Beef N Beer, LLC, No. 08-5454, 2009 WL 3584597, at *3

                                      6
Case 1:20-cv-15724-NLH-MJS Document 21 Filed 07/27/21 Page 7 of 16 PageID: 146



 (D.N.J. Oct. 26, 2009).      Three factors guide whether a default

 judgement should be granted: (1) prejudice to the plaintiff if

 the default is denied, (2) whether the defendant appears to have

 a litigable defense, and (3) whether the defendant’s delay is

 due to culpable conduct.      Chaberlain v. Giampapa, 210 F.3d 154,

 164 (3d Cir. 2000).     However, before determining whether a

 plaintiff is entitled to default judgment, the court must first

 review whether the complaint demonstrates a valid cause of

 action.   Richardson v. Cascade Skating Rink, No. 19-08935, 2020

 WL 7383188, at *2 (D.N.J. Dec. 16, 2020).

III.   Analysis

       As discussed above, Plaintiff here moves for default

 judgment on his ADA claim.      Title III of the ADA prohibits

 discrimination against individuals on the basis of disability in

 places of public accommodation and provides parties who have

 experienced disability discrimination with a private cause of

 action for injunctive relief.       42 U.S.C. § 12188 (a)(2).      To

 succeed on a claim under the ADA, the plaintiff must prove (1)

 discrimination on the basis of a disability; (2) in the full and

 equal enjoyment of goods, services, facilities, privileges,

 advantages, or accommodations of any place of public

 accommodation; (3) by the public accommodation’s owner, lessor,

 or operator.     Dempsey, 2009 WL 3584597, at *3 (citing Bowers v.



                                      7
Case 1:20-cv-15724-NLH-MJS Document 21 Filed 07/27/21 Page 8 of 16 PageID: 147



Nat. Collegiate Athletic Ass’n, 118 F. Supp. 2d 494, 514 (D.N.J.

2000)).

      The first step in the Court’s analysis of a motion for

default judgment is a determination of whether Plaintiff has

stated a valid cause of action.        Here, however, Plaintiff’s

Amended Complaint runs into a fundamental defect before the

relevant factors for stating a valid ADA claim can even be

addressed.    Article III of the United States Constitution limits

the exercise of judicial power to cases and controversies.

Clapper v. Amnesty Int’l USA, 568 U.S. 398, 408 (2013).            This

Court can only reach the question of whether Plaintiff is

entitled to the injunctive relief requested after it is

satisfied that the Plaintiff has standing to bring this suit in

the first place.      Dempsey, 2009 WL 3584597, at *3.

      The Third Circuit has expressed that to establish Article

III standing a plaintiff:

      (1) must have suffered an injury in fact - an
      invasion of a legally protected interest which is
      (a) concrete and particularized and (b) actual or
      imminent, not conjectural or hypothetical; (2)
      there must be a causal connection between the
      injury and the conduct complained of-the injury has
      to be fairly traceable to the challenged action of
      the defendant and not the result of the independent
      action of some third party not before the court;
      and (3) it must be likely, as opposed to merely
      speculative, that the injury will be redressed by
      a favorable decision.

Ballentine v. United States, 486 F.3d 806, 814 (3d Cir. 2007).


                                      8
Case 1:20-cv-15724-NLH-MJS Document 21 Filed 07/27/21 Page 9 of 16 PageID: 148



      Although a plaintiff must prove all three elements in order

to establish standing, the injury-in-fact element is often

determinative.     Toll Bros., Inc. v. Twp. of Readington, 555 F.3d

131, 138 (3d Cir.2009).       A concrete and particularized injury

must be more than a violation of a statute or regulation – the

plaintiff must have suffered a concrete injury.           Laufer v. Aark

Hospitality Holding, LLC, No. 20-5648, 2021 WL 486902 at *4

(D.N.J. Feb. 10, 2021).       The Third Circuit has stated that to

constitute actual or imminent injury, the harm must be distinct

and personal to the plaintiff.        Brown v. Showboat Atlantic City

Propco, LLC, No. 08-5145, 2010 WL 5237855, at *8 (D.N.J. Dec 16,

2010) (citing Toll Bros., Inc., 555 F.3d at 138).           The focus of

the analysis should not be on whether the defendant violated the

ADA, but rather on whether the plaintiff suffered an injury.

Id.   (citing Doe v. Nat’l Bd. of Med. Exam’rs, 199 F.3d 146, 153

(3d. Cir. 1999)).      Prior exposure to wrongful conduct is not

sufficient for a claim for injunctive relief.          Brown v. Fauver,

819 F.2d 395, 400 (3d Cir. 1987).

      Plaintiff’s allegation that he plans to avail himself of

the accommodations of the property satisfies the “concrete and

particularized” prong of the injury-in-fact requirement.            In a

recent case also involving an ADA tester, Alberto Hernandez v.

Caesars License Company d/b/a Harrah’s Resort Atlantic City, the

court determined that the plaintiff’s alleged harm was not

                                      9
Case 1:20-cv-15724-NLH-MJS Document 21 Filed 07/27/21 Page 10 of 16 PageID: 149



 concrete because the website’s nondisclosure could only harm a

 person with disabilities who was actually looking for a place to

 stay, and the plaintiff did not allege any intent to do so.            No.

 19-06090, 2019 WL 4894501 at *3 (D.N.J. Oct. 4, 2019).            Unlike

 that case, Plaintiff here has alleged his intent to avail

 himself of the property’s accommodations, (ECF No. 13 at ¶¶ 11 -

 12), and can thus show harm from Defendant’s impeding his

 ability to make an informed decision.         Laufer, 2021 WL 486902 at

 *4.

       However, in order to establish standing to pursue his

 requested injunctive relief, Plaintiff must also meet the

 additional threshold of establishing the likelihood of future

 injury.   This Court recently addressed a similar claim brought

 by another ADA tester plaintiff in Laufer v. Buena Motel Corp,

 in which it denied the plaintiff’s motion for default judgment

 because her alleged plan to return to the websites “in the near

 future” was vague and conclusory, and therefore insufficient to

 show a likelihood of future harm.         No. 20-cv-06438-NLH-KMW, 2021

 WL 2802214, at *4 (D.N.J. July 6, 2021).         This Court

 specifically determined that the Plaintiff’s lack of any system

 to return to the websites to check for compliance and the lack

 of concrete plans to visit the actual property in the future

 made it implausible that she was likely to return to the



                                      10
Case 1:20-cv-15724-NLH-MJS Document 21 Filed 07/27/21 Page 11 of 16 PageID: 150



 websites to check for ADA compliance or to avail herself of the

 property’s accommodations.       Id.

       Here, Plaintiff has claimed a system to revisit the

 websites to check for compliance.           However, his allegations are

 still insufficient to meet the requirements for standing for

 injunctive relief.     In order to satisfy the injury in fact

 requirement for injunctive relief under the ADA, Plaintiff must

 show a “real and immediate” threat of future injury.           Showboat

 Atlantic City Propco, LLC, 2010 WL 5237855, at *7.           To determine

 whether a threat of future injury is real and immediate, courts

 in this District have used a four-factor test centered on the

 plaintiff’s likelihood to return to a place of public

 accommodation that evaluates: (1) plaintiff’s proximity to the

 place of public accommodation; (2) plaintiff’s past patronage;

 (3) definitiveness of the plaintiff’s plan to return; and (4)

 plaintiff’s frequency of nearby travel.           Id. at *8 (citing

 Dempsey, 2010 WL 2674436, at *4).           Here, factors (1), (2), and

 (4) do not definitively weigh towards or against the likelihood

 of future injury.     Plaintiff – a New York resident - is

 relatively proximate to Defendant’s place of public

 accommodation in Galloway, NJ.         (ECF No. 13 at ¶3).    Plaintiff

 has not been to the physical location but was a patron of the

 websites that he claims are in violation.           (Id. at ¶10).

 Plaintiff has not alleged any frequent nearby travel.

                                        11
Case 1:20-cv-15724-NLH-MJS Document 21 Filed 07/27/21 Page 12 of 16 PageID: 151



        The factor that holds the most weight is whether the

 Plaintiff has definite plans to return to the Defendant’s place

 of public accommodation, and this factor is determinative in the

 present case.     Id. at *9.    “‘Some day’ intentions - without any

 description of concrete plans, or indeed even any speculation

 of when the some day will be - do not support a finding of the

 ‘actual or imminent’ injury that our cases require.”           Lujan v.

 Defenders of Wildlife, 504 U.S. 555, 564 (1992)(emphasis in

 original).    A general expressed desire is not sufficient to meet

 the threshold required for standing, rather a plaintiff must

 show a definitive intent to return that encompasses specific

 plans.    Showboat Atlantic City Propco, LLC, 2010 WL 5237855, at

 *10.

        Courts within this District have recently denied similar

 motions for default judgment on injunctive relief claims by

 “tester” plaintiffs because they failed to demonstrate specific

 plans sufficient to establish a likelihood of future injury.

 See, e.g., Laufer, 2021 WL 486902 (holding that the plaintiff’s

 general plan to revisit the websites and check for compliance

 was not sufficient to establish likelihood of future injury

 needed for standing).      This District has also seen the same

 complaint brought by this Plaintiff against another defendant.

 Sarwar v. Bipin-Seth, Inc., No. 20-12744, 2021 WL 2850455, at *4

 (D.N.J. July 9, 2021).      In Sarwar, Plaintiff made identical

                                      12
Case 1:20-cv-15724-NLH-MJS Document 21 Filed 07/27/21 Page 13 of 16 PageID: 152



 allegations to the ones in the present case: that he planned to

 “re-visit the hotel’s online reservations system as soon as the

 Covid crisis is over” and that he “maintains a system to ensure

 that he revisits the online reservations system of every hotel

 he sues.”    (Sarwar v. Bipin-Seth, Inc., Case No. 20-12744, ECF

 No. 1, at ¶¶ 12, 13).      In both that case and the present one, he

 claimed a system to ensure that he revisited the websites: he

 would list the hotels that he had sued followed by columns in

 which he would enter the date on which the reservation systems

 had to be compliant if a judgment was obtained or a settlement

 had been reached.     (Id.)   The court in Sarwar v. Bipin-Seth,

 Inc. held that Plaintiff’s plan to “re-visit the hotel’s online

 reservation system as soon as the Covid crisis is over”

 constituted a vague “someday” allegation, preventing the court

 from drawing an inference that Plaintiff was likely to suffer

 future harm from the defendant’s conduct.          2021 WL 2850455, at

 *4.   The court did not find that Plaintiff’s system for re-

 visiting the hotel’s reservation system was sufficient to

 overcome the non-specific nature of his plans to return to the

 websites or the physical property.        Id.

       The Court here reaches the same conclusion.         As described,

 Plaintiff’s Amended Complaint contains nearly identical factual

 allegations regarding future plans as the one he filed in Sarwar

 v. Bipin-Seth Inc., Case No. 20-12744.          (See ECF No. 13).    As in

                                      13
Case 1:20-cv-15724-NLH-MJS Document 21 Filed 07/27/21 Page 14 of 16 PageID: 153



 Sarwar and Laufer, Plaintiff has not put forth any facts to make

 plausible his claim that he will return to the websites and

 suffer future harm: Plaintiff has not been to the property and

 has not sufficiently alleged concrete plans to go to the

 property, undermining his conclusory allegation that he intends

 to return to the websites for the purpose of availing himself of

 the property’s accommodations.       Plaintiff has alleged a system

 to return to the websites to check for compliance; however, this

 system does not reach the level of a definitive intent to return

 that encompasses specific plans.          Showboat Atlantic City Propco,

 LLC, 2010 WL 5237855, at *10.       His system does not specify a

 particular time when he plans to revisit the websites – only

 stating that he visits “multiple times prior to the complaint

 being filed” - and depends on receipt of a favorable judgment or

 settlement for Plaintiff to revisit and check for compliance in

 the future.    (ECF No. 13 at ¶13).       These plans fall short of the

 specificity required, and thus Plaintiff has failed to establish

 the likelihood of future injury required for standing for a

 claim for injunctive relief under the ADA.

       Additionally, the Court will take judicial notice that

 Plaintiff has at least 25 pending actions across eleven federal

 districts with similar factual allegations.          In re Hotel Booking

 Access for Individuals With Disabilities Litigation, No. 2978,

 2021 WL 409560 (J.P.M.L. Feb. 5, 2021).         Plaintiff’s complaints

                                      14
Case 1:20-cv-15724-NLH-MJS Document 21 Filed 07/27/21 Page 15 of 16 PageID: 154



 are similar to those mentioned in Maurer v. GL Qichen Investment

 Ltd, where another judge in this District - in finding the

 plaintiff lacked standing for injunctive relief under the ADA -

 noted that “Plaintiff’s cases all follow a predictable pattern:

 a case is filed and shortly thereafter settled, leaving the

 Court uncertain whether each defendant’s purported ADA violation

 was remedied or if Plaintiff ever returned to each defendant’s

 location.”    No. 20-20028, 2021 WL 2390049, at *3 (D.N.J. June

 11, 2021).    The number of Plaintiff’s actions across multiple

 states further reduces the likelihood that he actually plans to

 visit the places of public accommodation that he is suing and

 undermines his claims of future injury.

       Plaintiff has therefore failed to demonstrate the

 likelihood of future injury needed to establish Article III

 standing to assert a claim for injunctive relief.           Accordingly,

 Plaintiff’s motion for default judgment will be denied for lack

 of standing.    Importantly, “standing is a jurisdictional matter”

 which must be sufficiently established “to warrant [Plaintiff’s]

 invocation of federal-court jurisdiction and to justify exercise

 of the court’s remedial powers on his behalf.”          In re Schering

 Plough Corp. Intron/Temodar Consumer Class Action, 678 F.3d 235,

 243-44 (3d Cir. 2012).      However, while Plaintiff’s Amended

 Complaint as currently pled fails to establish standing, the

 Court recognizes that Plaintiff may still be capable of putting

                                      15
Case 1:20-cv-15724-NLH-MJS Document 21 Filed 07/27/21 Page 16 of 16 PageID: 155



 forth sufficient factual allegations to demonstrate that he has

 standing to seek injunctive relief.        The Court will therefore

 grant Plaintiff leave to amend his Amended Complaint to attempt

 to cure the deficiencies outlined in this Opinion and properly

 establish standing.

                                 CONCLUSION

       For the reasons outlined above, Plaintiff’s Motion for

 Default Judgment (ECF No. 17) will be denied without prejudice.

 The Court will direct Plaintiff to file a Second Amended

 Complaint within thirty (30) days, demonstrating Plaintiff’s

 standing to pursue the injunctive relief requested here.            If

 Plaintiff fails to do so, his Amended Complaint will be

 dismissed by the Court for lack of subject matter jurisdiction

 pursuant to Fed. R. Civ. P. 12(h)(3). 1

       An appropriate Order will be entered.



 Date: July 27, 2021                         s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




 1 On June 25, 2021, Plaintiff’s counsel filed a document “seeking
 a status conference for this case” without explaining the reason
 for the request. (ECF No. 18). In light of the above decision,
 it does not appear that a status conference is necessary and
 Plaintiff’s request, ECF No. 18, is therefore denied as moot.
 To the extent Plaintiff still believes a status conference is
 necessary, Plaintiff shall file a letter on the docket
 indicating such and stating the issues to be discussed during
 the conference.
                                      16
